Appeal Reinstated; Order filed April 14, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00572-CV
                                  ____________

                     RICHARD ALAN HAASE, Appellant

                                        V.

 ABRAHAM, WATKINS, NICHOLS, SORRELS AND FRIEND, LLP AND
                 RANDY SORRELLS, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-17970

                                    ORDER

      On July 28, 2014, appellant requested preparation of reporter’s records from
hearings held March 28, 2014, and June 20, 2014. The reporter’s records were due
October 20, 2014, but they were not filed. In response to this court’s order, on
December 18, 2014, Michelle Tucker, the official court reporter, filed a record
from the hearing held June 20, 2014. Appellant renewed his request for a reporter’s
record from the hearing held March 28, 2014. On February 10, 2015, this court
ordered Michelle Tucker to provide a written response regarding the status of the
missing record by February 20, 2015. No response was filed. On March 31, 2015,
the court abated the appeal and directed the trial court to conduct a hearing to
determine the status of the record. In response to this court’s orders, on April 8,
2015, Michelle Tucker, filed an “Information Sheet,” in which she states, “There is
not a reporter’s record indicated for the March 28, 2014 hearing.”

      Based upon the court reporter’s representation that there is no reporter’s
record from the March 28, 2014, hearing, we order the appeal REINSTATED.
Because the court reporter filed a response to this court’s order, it is not necessary
for the trial court to conduct the hearing requested in the March 31, 2015, order.

      Appellant’s brief shall be due on or before April 24, 2015.



                                   PER CURIAM